DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/07/2022 has been entered.



Response to Amendment
Received 02/07/2022

	Claim(s) 1-20 are pending.
	Claim(s) 1, 2, 8, and 14 have been amended.
The 35 USC § 112(f) interpretation of claims 14-20 have been maintained in view of the amendments received 02/07/2022.
The 35 U.S.C § 103 rejection to claims 1-20 have been fully considered in view of the amendments received 02/07/2022 and are fully addressed in the prior art rejection below.



Response to Arguments
Received 02/07/2022


Regarding independent claim(s) 1, 8, and 14:

Applicant’s arguments (Remarks, Page 11: ¶ 3-4), filed 02/07/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Hiranandani et al. (US PGPUB No. 20180260843 A1) fails to teach the subject matter of “… adaptively generate a complementary palette including Osborn et al. (US PGPUB No. 20170221276 A1), in view of Hiranandani et al., and further in view of Chaturvedi (US Patent No. 10572988 B1).

Applicant’s arguments (Remarks Page 12: ¶ 3), filed 02/07/2022, with respect to the rejection(s) of claim(s) 8 and 14 under 35 U.S.C § 103 have been fully considered and are persuasive due claim 8's and claim 14's similarity to claim 1. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.


Regarding dependent claims 2, 3-7, 9, 10, 12, and 13:

Applicant’s arguments (Remarks Page 11: ¶ 5 to Page 12: ¶ 2), filed 02/07/2022, with respect to the rejection(s) of claim(s) 2, 3, and 5 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1, 8, and 14 respectively; and, regarding the newly amended subject matter of “… each of the user interface colors of the complementary palette has at least a difference in luminance 

Applicant’s arguments (Remarks Page 12: ¶ 4 to Page 13: ¶ 1), filed 02/07/2022, with respect to the rejection(s) of claim(s) 4, 9, and 10 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1, 8, and 14 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.

Applicant’s arguments (Remarks Page 13: ¶ 2-3), filed 02/07/2022, with respect to the rejection(s) of claim(s) 6 and 12 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1, 8, and 14 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.

Applicant’s arguments (Remarks Page 13: ¶ 4-5), filed 02/07/2022, with respect to the rejection(s) of claim(s) 7 and 13 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1, 8, and 14 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. 




Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive; as expressed below.


Regarding 35 USC § 112(f) interpretation:

Applicant argues (Remarks, Page 9, ¶ 2 to Page 10, ¶ 2), “Claims 14-20 include limitations which are alleged by the Examiner to invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, on the asserted basis that they use non-structural terms coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is allegedly not preceded by a structural modifier.
Applicant respectfully disagrees with this interpretation. The contested limitation ‘controller’ is not recited in MPEP 2181 as a nonce word that lacks structure. Indeed, this question was reviewed in Sound View Innovations, LLC., v. Facebook, Inc. No. 16-cv-116 (RGA) (D. of Del. 2017) (hereinafter Sound View). The court in Sound View concluded that ‘‘[c]ontroller’ may be a class of structures, rather than one specific structure, and may be defined with functional terms, but that does not make it means-plus-function.’ Rather, one skilled in the art would recognize that a controller represents a structural component of a computing device, an augmented reality device in this example, which may perform a variety of functions that necessitates being operatively coupled to one or more other structural components, such as a camera and a display (see, Par. [0015]). Other examples may be found in Applicant’s specification at least in Pars. [0024], [0026], [0032], and [0078]-[0083].
Accordingly, Applicant respectfully requests the Office to withdraw the interpretation of claims 14-20 under 35 U.S.C. 112(f).”
The Examiner disagrees. Applicant’s arguments fail to view concepts of structure as recited within the MPEP (MPEP; [2181.I. A-C]). Moreover:

The court held that the term ‘colorant selection’, which modifies the generic term ‘mechanism’, was not defined in the specification, had no dictionary definition, nor any generally understood meaning in the art, the term does not connote sufficient structure to a person of ordinary skill in the art to avoid pre-AIA  35 U.S.C. 112, sixth paragraph treatment.); Mas-Hamilton, 156 F.3d at 1214-1215, 48 USPQ2d at 1017; see also Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1351 (Fed. Cir. 2015) (determining that ‘[t]he prefix ‘distributed learning control’ does not impart any structural significance to the term [‘module’]’).” 
Still further, Applicant fails to view that the term “controller” as a computer-implemented means-plus-function limitations (MPEP: [2181.II.B]). Moreover:

Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting ‘software’ without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Thus, Applicant’s arguments are not persuasive.




Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

Regarding claims 14-20:
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller configured to:  measure … select a claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claim(s) 14-20, 1, 2, 5, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn et al., US PGPUB No. 20170221276 A1, hereinafter Osborn, in view of Hiranandani et al., US PGPUB No. 20180260843 A1, hereinafter Hiranandani, and further in view of Chaturvedi, US Patent No. 10572988 B1, hereinafter Chaturvedi.

Regarding claim 14, Osborn discloses an augmented reality device (Osborn; an HMD of Fig. 1 (i.e. AR device) [¶ 0011-0012, ¶ 0016, and ¶ 0042-0043]; moreover, head mounted computing device [¶ 0059]), comprising: 
a camera configured to image a real-world environment (Osborn; the HMD of Fig. 1 (i.e. AR device), as addressed above, comprises a camera configured to image a real-world environment [¶ 0013, ¶ 0015, and ¶ 0019]; moreover, input system [¶ 0069 and ¶ 0071]); 
an augmented reality display configured to display the real-world environment and one or more virtual augmentations (Osborn; the HMD of Fig. 1 (i.e. AR device), as addressed above, comprises an AR display configured to display the real-world environment and one or more virtual augmentations [¶ 0012-0013 and ¶ 0015]; moreover, a real environment is augmented by virtual elements upon a display to a user [¶ 0042-0043], as illustrated within Fig. 4); and 
a controller (Osborn; the HMD of Fig. 1 (i.e. AR device), as addressed above, comprises a controller/processor [¶ 0061-0062]) configured to: 
Osborn; implicitly automatically measure (via a sensor) a color parameter(s)/profile for a displayed surface/portion of the real-world environment visible via the AR display and imaged [¶ 0016 and ¶ 0023] via the camera [¶ 0013 and ¶ 0019], via determination of hue [¶ 0020-0022]; wherein, the automatically measuring a color parameter(s)/profile is implicit, given one or more computerized steps [¶ 0020-0022 and ¶ 0061-0062]), such displayed portion including a designated render location and locationsPage 5 of 13Application No. 16/458,927 Application Filing Date: July 1, 2019Docket No. 406790-US-NPother than the designated render location (Osborn; such displayed surface/portion including a designated/identified render location and locationsPage 5 of 13Application No. 16/458,927 Application Filing Date: July 1, 2019Docket No. 406790-US-NPother than the designated/identified render location [¶ 0042, ¶ 0048-0049, and ¶ 0051-0052], as illustrated within Fig. 4 and Fig. 6; moreover, identifying surfaces [¶ 0016 and ¶ 0020-0022]; wherein, location/position corresponds to the location/position of an identified surface; and moreover the color parameter(s)/profile including a plurality of color palette (i.e. buckets) representing real-world environment colors [¶ 0049 and ¶ 0053], as further illustrated within Fig. 4 and Fig. 6; moreover, color palette comprising a plurality of different colors [¶ 0025-0026]); 
map each color bucket to one or more of a plurality of user interface colors (Osborn; mapping each color bucket to one or more of a plurality of user interface colors [¶ 0025-0026 and ¶ 0048-0049]); and 
visually present an augmented reality feature via the augmented reality display at the designated render location and with a render color selected from the palette of user Osborn; visually present an AR feature/effect via the AR display at the designated render location and with a render color selected from the palette of UI colors [¶ 0044, ¶ 0048-0049, and ¶ 0051-0053], as further illustrated within Fig. 4 and Fig. 6; moreover, color manipulation within an AR [¶ 0042]; wherein, location/position corresponds to the location/position of an identified surface), the render color having at least the predefined difference in hue relative to a color bucket corresponding to the designated render location (Osborn; the render color having at least the predefined difference in hue relative to a color palette (i.e. bucket) corresponding to the designated render location [¶ 0048-0049 and ¶ 0052-0053], as further illustrated within Fig. 4 and Fig. 6; wherein, location/position corresponds to the location/position of an identified surface).
Osborn fails to disclose wherein the color profile is based on mapping real-world environment colors to a plurality of color buckets representing the measured color profile of the real-world environment colors;
for each of the plurality of color buckets in the color profile, automatically map each color bucket to one or more of a plurality of predefined user interface colors, each of such user interface colors selected based on having a predefined difference in hue relative to one or more colors in color buckets of the color profile; 
adaptively generate a complementary palette including the plurality of predefined user interface colors, such that each predefined user interface color in the complementary palette maps to at least one color bucket; and
a render color automatically selected from the complementary palette of user interface colors.
Hiranandani; automatically calculate/measure a color profile for a displayed portion of the real-world environment visible via the AR display and imaged via the camera [¶ 0045-0047], via determination of hue [¶ 0077 and ¶ 0089-0090]; moreover, the AR analysis platform determines visual characteristics (i.e. color, location) associated with the real objects (or virtual object) [¶ 0029], and further utilizes the obtained color from a real object [¶ 0031]; still further, color compatibility [¶ 0051]; wherein, real object corresponds to that of a physical real world [¶ 0035 and ¶ 0038]; wherein, automated calculation/measuring is implicit, given that the AR analysis is performed while in an AR session during use of a GUI running an AR application [¶ 0039-0041] and artificial intelligent engines (i.e. CNN) [¶ 0061-0064]), such displayed portion including a designated render location and locations other than the designated render location (Hiranandani; the displayed portion including a designated render location and locations other than the designated render location [¶ 0057-0059 and ¶ 0070-0071]; moreover, bounding box locations [¶ 0065-0067]), wherein the color profile is based on mapping real-world environment colors to a plurality of color buckets representing the measured color profile of the real-world environment colors (Hiranandani; the color profile is based on mapping/translating real-world environment colors [¶ 0085-0087] to a plurality of color buckets/tuples representing the calculated/measured color profile of the real-world environment colors [¶ 0088-0090 and ¶ 0107-0108]; moreover, determining colors using one or more bounding boxes [¶ 0079-0082] to produce a color/hex code representative of the real world color [¶ 0085-0087], wherein the color/hex code is mapped/translated [¶ 0086-0088]);
for each of the plurality of color buckets in the color profile, automatically map each color bucket to one or more of a plurality of predefined user interface colors (Hiranandani; automatically map/translate each color bucket of one or more tuples to one or more of a plurality of predefined user interface colors [¶ 0112-0115], as illustrated within Fig. 7; wherein, automated mapping/translating is implicit, given that the AR analysis is performed while in an AR session during use of a GUI running an AR application [¶ 0039-0041] and artificial intelligent engines (i.e. CNN) [¶ 0061, ¶ 0067-0068, ¶ 0105, and ¶ 0118-0119]), each of such user interface colors selected based on having a predefined difference in hue relative to one or more colors in color buckets of the color profile (Hiranandani; each of such UI colors selected based on having a predefined difference in hue relative to one or more colors in color buckets/tuples of the color profile [¶ 0050-0051, ¶ 0057-0058, and ¶ 0112-0115], as illustrated within Fig. 7; such that, the color corresponds to a dominant color determined for the sofa (e.g., a hex code for a dominant color or an approximate hex code produced by an equation) and the AR analysis platform also generates color-compatibility scores for multiple object-color combinations [¶ 0112 and ¶ 0114]; wherein, the AR analysis platform generates different five-color palettes (multiple palettes) for the object-color combination of the colors [¶ 0113, ¶ 0115]; and wherein compatibility of a real object’s color and an endorsed product’s color is determined and generated tuple-combinations [¶ 0116-0117 and ¶ 0119]; still further, scoring of the tuple combinations [¶ 0129-0130] results in several combinations [¶ 0131-0133]); and
visually present an augmented reality feature via the augmented reality display at the designated render location and with a render color automatically selected from the palette of user interface colors (Hiranandani; visually present an virtual object (i.e. AR feature) via the AR display at the designated render location [¶ 0057-0059, ¶ 0066-0067, and ¶ 0070-0071] and with a render color automatically selected from the palette of UI colors [¶ 0112-0113 and ¶ 0131]; wherein, automated rendering is implicit, given that the AR device performs rendering while in an AR session during use of a GUI running an AR application [¶ 0039-0041] and artificial intelligent engines (i.e. CNN) [¶ 0061, ¶ 0067-0068, ¶ 0105, and ¶ 0118-0119]; moreover, determining a location of a virtual object (i.e. AR feature) within a capture [¶ 0075]), the render color having at least the predefined difference in hue relative to a color bucket corresponding to the designated render location (Hiranandani; the render color having at least the predefined difference in hue relative to a color bucket/tuple [¶ 0112-0113 and ¶ 0131] corresponding to the designated render location [¶ 0057-0059, ¶ 0066-0067, and ¶ 0070-0071]).  
Osborn and Hiranandani are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Osborn, to incorporate  as taught by Hiranandani), in order to provide dynamic augmented content that understands a user and/or user’s environment accurately (Hiranandani; [Abstract and ¶ 0001-0003]).
Osborn as modified by Hiranandani fails to disclose adaptively generate a complementary palette including the plurality of predefined user interface colors, such that each predefined user interface color in the complementary palette maps to at least one color bucket; and
a render color selected from the complementary palette of user interface colors.
However, Chaturvedi teaches automatically measure, via determination of hue, a color profile for a displayed portion of the real-world environment visible via the Chaturvedi; automatically measure/sample (after an image capture) a color profile for a displayed portion of the real-world environment visible via the display and imaged via the camera via determination of hue [Col. 2, line 67 to Col. 3, line 22 and Col. 5, lines 3-30]; wherein, automation through an algorithm/steps corresponds to machine learning [Col. 2, lines 38-62 and Col. 3, line 46 to Col. 4, line 15], server based determinations [Col. 6, lines 27-36 and Col. 7, line 43 to Col. 8, line 18], and/or one or more determining steps of a process [Col. 14, lines 4-32 and Col. 18, lines 6-54]; and wherein, the display is configured to augment information corresponding to an AR display [Col. 12, line 67 to Col. 13, line 30]), such displayed portion including a designated render location and locations other than the designated render location (Chaturvedi; such displayed portion including an implicit designated render location and locations other than the implicit designated render location [Col. 4, lines 24-46 and Col. 12, line 67 to Col. 13, line 30], as illustrated within Fig. 4A, wherein, the designated render location and other locations is/are implicit, given the display layout of color at allocated rendering locations as well as other viewing and/or graphic locations within a UI as illustrated within Figs. 2-4), wherein the color profile is based on mapping real-world environment colors to a plurality of color buckets representing the measured color profile of the real-world environment colors (Chaturvedi; the color profile is based on mapping/assigning real-world environment colors to a plurality of color buckets representing the measured/ sampled (after an image capture) color profile of the real-world environment colors [Col. 2, line 67 to Col. 3, line 22, Col. 5, lines 3-30, Col. 6, lines 53-62, and Col. 7, lines 43-58]; moreover,  palette of colors based on one or more determinations [Col. 7, line 59 to Col. 8, line 49]);
for each of the plurality of color buckets in the color profile, automatically map each color bucket to one or more of a plurality of predefined user interface colors (Chaturvedi; automatically map/assign each color bucket to one or more of a plurality of predefined user interface colors through an algorithm/steps for each of the plurality of color buckets in the color profile [Col. 2, lines 21-29, Col. 7, lines 43-58, and Col. 14, lines 12-35], as illustrated within Fig. 2; wherein, colors can be determined based on preferences of the user [Col. 11, line 35 to Col. 12, line 5]; and wherein, automation through an algorithm/steps corresponds to machine learning [Col. 2, lines 38-62 and Col. 8, lines 8-18], server based determinations [Col. 6, lines 53-62 and Col. 7, line 43 to Col. 8, line 2], and/or one or more determining steps of a process [Col. 14, lines 4-32 and Col. 18, lines 6-25]), each of such user interface colors selected based on having a predefined difference in hue relative to one or more colors in color buckets of the color profile (Chaturvedi; each of such user interface colors selected based on having a predefined difference in hue [Col. 5, lines 3-30, Col. 7, line 59 to Col. 8, line 18, and Col. 8, lines 19-49] relative to one or more colors in color buckets of the color profile [Col. 7, line 43 to Col. 8, line 3]; moreover, complementary or contrasting color selections are implicit to differences in hue [Col. 6, lines 53-62 and 7, line 43 to Col. 8, line 49]); 
adaptively generate a complementary palette including the plurality of predefined user interface colors (Chaturvedi; adaptively generating a complementary palette including the plurality of predefined user interface colors [Col. 2, lines 21-29, Col. 7, lines 43-58, and Col. 14, lines 12-35], as illustrated within Fig. 2; wherein, colors can be determined based on preferences of the user [Col. 11, line 35 to Col. 12, line 5]; moreover, adaptively generating a palette [Col. 7, line 43 to Col. 8, line 49]), such that each predefined user interface color in the complementary palette maps to at least one color bucket (Chaturvedi; adaptively generating a complementary palette, as addressed above, such that each predefined user interface color in the complementary palette maps/assigned to at least one color bucket [Col. 2, lines 21-29 and Col. 7, line 43 to Col. 8, line 49]; such that, colors can be determined based on preferences of the user [Col. 7, lines 30-42 and Col. 11, line 35 to Col. 12, line 5]; moreover, a server adaptively generate a complementary palette by mapping/assigning predefined colors to serval respective buckets [Col. 2, lines 21-29, Col. 7, lines 43-58, and Col. 14, lines 12-35], as illustrated within Fig. 2); and
visually present an augmented reality feature via the augmented reality display at the designated render location and with a render color selected from the complementary palette of user interface colors (Chaturvedi; visually present an AR feature/product via the AR display at the implicit designated render location [Col. 12, line 67 to Col. 13, line 30], as illustrated within Fig. 4A, and with a render color selected from the complementary palette of user interface colors [Col. 11, lines 6-22, Col. 11, line 43 to Col. 12, line 5, and Col. 12, lines 40-65]; wherein, the designated render location is implicit, given the display layout of color at allocated rendering locations within a UI as illustrated within Figs. 2-4), the render color having at least the predefined difference in hue relative to a color bucket corresponding to the Chaturvedi; the render color, as addressed above, having at least the predefined difference in hue relative to a color bucket corresponding to the implicit designated render location [Col. 5, lines 3-30, Col. 7, line 59 to Col. 8, line 18, and Col. 8, lines 19-49]; such that, the render color is based on one or more colors from the color palette [Col. 11, lines 6-22, Col. 11, line 43 to Col. 12, line 5], wherein the one or more colors from the color palette corresponding to the predefined difference in hue, as addressed above; furthermore, the designated render location is implicit, given the display layout of color at allocated rendering locations within a UI as illustrated within Figs. 2-4).
Makino in view of Osborn and Chaturvedi are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Makino as modified by Osborn, to incorporate automatically measure, via determination of hue, a color profile for a displayed portion of the real-world environment visible via the augmented reality display and imaged via the camera, such displayed portion including a designated render location and locations other than the designated render location, wherein the color profile is based on mapping real-world environment colors to a plurality of color buckets representing the measured color profile of the real-world environment colors; for each of the plurality of color buckets in the color profile, automatically map each color bucket to one or more of a plurality of predefined user interface colors, each of as taught by Chaturvedi), in order to provide recommendations to an unsavvy user in a manner that reduces the burden associated with decor (Chaturvedi; [Col. 1, lines 6-25 and Col. 3, lines 46-67]).

Regarding claim 15, Osborn in view of Hiranandani and Chaturvedi further discloses the augmented reality device of claim 14, wherein the render color is selected based on difference in hue relative to the color measured for the real-world environment (Hiranandani; the render color is selected based on difference in hue relative to the color measured for the real-world environment [¶ 0050-0051, ¶ 0057-0058, and ¶ 0112-0115], as illustrated within Fig. 7; wherein, color-compatibility scores for multiple object-color combinations [¶ 0112-0113], generates different five-color palettes for the object-color combination of the colors [¶ 0113-0115]; such that, compatibility between real object’s color and an endorsed product’s color are determined  in relation with tuple-combinations [¶ 0116-0117 and ¶ 0119]) corresponding to the designated render location (Hiranandani; difference in hue, as addressed above, relative to a color bucket/tuple [¶ 0112-0113 and ¶ 0131] corresponding to the designated render location [¶ 0057-0059, ¶ 0066-0067, and ¶ 0070-0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Osborn as modified by Hiranandani and Chaturvedi, to incorporate the render color is selected based on difference in hue relative to the color measured for the real-world environment corresponding to the designated render location (as taught by Hiranandani), in order to provide dynamic augmented content that understands a user and/or user’s environment accurately (Hiranandani; [Abstract and ¶ 0001-0003]).
Chaturvedi further teaches the render color is selected based on difference in hue relative to the color measured for the real-world environment corresponding to the designated render location (Chaturvedi; the render color is selected based on difference in hue relative to the color measured/sampled for the real-world environment corresponding to the implicit designated render location [Col. 5, lines 3-30, Col. 7, line 59 to Col. 8, line 18, and Col. 8, lines 19-49]; wherein, the render color is based on one or more colors from the color palette [Col. 11, lines 6-22, Col. 11, line 43 to Col. 12, line 5] that are based on the color measured/sampled [Col. 2, line 67 to Col. 3, line 22 and Col. 5, lines 3-30]; furthermore, the designated render location is implicit, given the display layout of color at allocated rendering locations within a UI as illustrated within Figs. 2-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Makino as modified by Osborn and Chaturvedi, to incorporate the render color is selected based on difference in hue relative to the color measured for the real-world environment corresponding to the designated render location (as taught by Chaturvedi), in order to provide recommendations to an unsavvy user in a manner that reduces the burden associated with decor (Chaturvedi; [Col. 1, lines 6-25 and Col. 3, lines 46-67]).

Regarding claim 16, Osborn in view of Hiranandani and Chaturvedi further discloses the augmented reality device of claim 14, wherein the render color is a designated render color from the complementary palette of user interface colors (Chaturvedi; the render color is a designated render color from the complementary palette of user interface colors [Col. 11, lines 6-22, Col. 11, line 43 to Col. 12, line 5, and Col. 12, lines 40-65]; wherein, the designated render location is implicit, given the display layout of color at allocated rendering locations within a UI as illustrated within Figs. 2-4; moreover, designated render color [Col. 12, line 67 to Col. 13, line 30] from the complementary palette of user interface colors [Col. 2, lines 21-29, Col. 7, lines 43-58, and Col. 14, lines 12-35], as illustrated within Fig. 2), and wherein the designated render location is selected based on difference in hue relative to the designated render color (Chaturvedi; the implicit designated render location is selected [Col. 12, line 67 to Col. 13, line 50] based on difference in hue relative to the designated render color [Col. 5, lines 3-30, Col. 7, line 59 to Col. 8, line 49, and Col. 8, lines 19-49]; wherein, the designated render location and selection thereof is implicit, given the display layout of color at allocated rendering locations within a UI and selectable area as illustrated within Figs. 2-4).  

Regarding claim 17, Osborn in view of Hiranandani and Chaturvedi further discloses the augmented reality device of claim 14, wherein the color buckets of the color profile are a predefined plurality of color buckets (Osborn; the color palettes (i.e. buckets) of the color parameter(s)/profile are a predefined plurality of color palettes (i.e. buckets) [¶ 0048-0049 and ¶ 0052-0053], as further illustrated within Fig. 4 and Fig. 6; moreover, color palette comprising a plurality of different (i.e. predefined difference in) colors [¶ 0025-0026]), and measuring the color profile includes mapping real-world environment colors to the predefined plurality of color buckets (Osborn; measuring the color parameter(s)/profile includes mapping real-world environment colors to the predefined plurality of color palettes (i.e. buckets) [¶ 0048-0049 and ¶ 0052-0053]).

Regarding claim 18, Osborn in view of Hiranandani and Chaturvedi further discloses the augmented reality device of claim 17, wherein measuring the color profile further includes assessing, for each color bucket of the predefined plurality of color buckets, a proportion of the real-world environment corresponding to that color bucket (Osborn; measuring the color parameter(s)/profile further includes assessing a proportion of the real-world environment corresponding to that color palette/bucket [¶ 0048-0049 and ¶ 0052-0053], as further illustrated within Fig. 4 and Fig. 6, for each color palette/bucket of the predefined plurality of color palettes/buckets [¶ 0025-0026, ¶ 0049, and ¶ 0053]).

Regarding claim 19, Osborn in view of Hiranandani and Chaturvedi further discloses the augmented reality device of claim 18, includes:
selecting a bucket of the predefined plurality of color buckets (Osborn; determining/selecting a palette/bucket of the predefined plurality of color palettes/buckets [¶ 0025-0026, ¶ 0048-0049, and ¶ 0052-0053]); and 
selecting a number of the user interface colors for the palette based on the selected bucket (Osborn; determining/selecting a number (i.e. 3) of the UI colors [¶ 0025-0026], as depicted within Fig. 4 and Fig. 6, for the palette based on the determined/selected palette/bucket [¶ 0048-0049 and ¶ 0052-0053]).
Hiranandani further teaches wherein mapping the plurality of color buckets in the color profile to the palette of user interface colors (Hiranandani; map/translate the plurality of color buckets/tuples in the color profile to a palette including a plurality of predefined UI colors [¶ 0112-0115], as illustrated within Fig. 7; wherein, automated mapping/translating is implicit, given that the AR analysis is performed while in an AR session during use of a GUI running an AR application [¶ 0039-0041] and artificial intelligent engines (i.e. CNN) [¶ 0061, ¶ 0067-0068, ¶ 0105, and ¶ 0118-0119]) includes:
selecting a bucket of the predefined plurality of color buckets (Hiranandani; selecting a bucket/tuple of the predefined plurality of color buckets/tuples [¶ 0112-0115 and ¶ 0131-0133]; wherein, selection is based on the color compatibility score [¶ 0115-0117] and/or tuple combination score [¶ 0127-0130]); and
selecting a number of the user interface colors for the palette based on the selected bucket (Hiranandani; selecting a number of the UI colors for the palette based on the selected bucket/tuple [¶ 0112-0113 and ¶ 0131], as illustrated within Fig. 8; wherein, selection is based on the color compatibility score [¶ 0115-0117] and/or tuple combination score [¶ 0127-0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Osborn as modified by Hiranandani and Chaturvedi, to incorporate wherein mapping the plurality of color buckets in the color profile to the palette of user interface colors includes: selecting a bucket of the predefined plurality of color buckets (as taught by Hiranandani), in order to provide dynamic augmented content that understands a user and/or user’s environment accurately (Hiranandani; [Abstract and ¶ 0001-0003]).
Chaturvedi further teaches mapping the plurality of color buckets in the color profile to the complementary palette of user interface colors (Chaturvedi; mapping/assigning the plurality of color buckets in the color profile to the complementary palette of user interface colors [Col. 2, lines 21-29, Col. 7, lines 43-58, and Col. 14, lines 12-35], as illustrated within Fig. 2) includes:
selecting a bucket of the predefined plurality of color buckets (Chaturvedi; selecting a bucket of the predefined plurality of color buckets [Col. 6, lines 13-52]); and
Chaturvedi; mapping/assigning the plurality of color buckets in the color profile, as addressed above, includes selecting a number of the user interface colors for the complementary palette based on the selected bucket [Col. 6, lines 53-62 and Col. 7, lines 43-58]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Makino as modified by Osborn and Chaturvedi, to incorporate mapping the plurality of color buckets in the color profile to the complementary palette of user interface colors includes: selecting a bucket of the predefined plurality of color buckets; and selecting a number of the user interface colors for the complementary palette based on the selected bucket (as taught by Chaturvedi), in order to provide recommendations to an unsavvy user in a manner that reduces the burden associated with decor (Chaturvedi; [Col. 1, lines 6-25 and Col. 3, lines 46-67]).

Regarding claim 20, Osborn in view of Hiranandani and Chaturvedi further discloses the augmented reality device of claim 19, wherein the selected bucket corresponds to a proportion of the media relative to other buckets of the predefined plurality of color buckets (Osborn; the selected palette (i.e. bucket) [¶ 0025-0026] corresponds to a proportion of the media relative to other palettes (i.e. buckets) of the predefined plurality of color palettes (i.e. buckets) [¶ 0048-0049 and ¶ 0052-0053]).
Chaturvedi; the selected bucket corresponds to a largest proportion of the real-world environment relative to other buckets of the predefined plurality of color buckets [Col. 6, lines 53-62 and Col. 7, lines 43-58]; where, the largest proportion is subjective; moreover, a patch is configured to be any dimension of a captured real world FOV [Col. 6, lines 53-62]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Makino as modified by Osborn and Chaturvedi, to incorporate the selected bucket corresponds to a largest proportion of the real-world environment relative to other buckets of the predefined plurality of color buckets (as taught by Chaturvedi), in order to provide recommendations to an unsavvy user in a manner that reduces the burden associated with decor (Chaturvedi; [Col. 1, lines 6-25 and Col. 3, lines 46-67]).

Regarding claim 1, the rejection of claim 1 is addressed within the rejection of claim 14, due to the similarities claim 1 and claim 14 share, therefore refer to the rejection of claim 14 regarding the rejection of claim 1; however, the subject matter/limitations not addressed by claim 14 is/are addressed below.
Osborn disclose a method of determining a graphical user interface color palette for augmented reality (Osborn; a method of determining a GUI color palette for AR [¶ 0018 and ¶ 0042], as illustrated within Figs. 2-3; moreover, AR color palette [¶ 0043-0044 and ¶ 0048-0049], as illustrated within Fig. 4).

 
Regarding claim 2, Osborn in view of Hiranandani and Chaturvedi further discloses the method of claim 1, wherein each of the user interface colors of the complementary palette has at least a difference in luminance relative to one or more colors in the color profile (Chaturvedi; each of the user interface colors of the complementary palette [Col. 2, lines 21-29, Col. 7, lines 43-58, and Col. 14, lines 12-35] has at least a difference in luminance/brightness relative to one or more colors in the color profile [7, line 59 to Col. 8, line 49]), and wherein the complementary palette is adaptively generated based on the colors automatically measured for the color profile (Chaturvedi; the complementary palette is adaptively generated [Col. 6, lines 53-62, Col. 7, lines 43-58, and Col. 14, lines 12-35] based on the colors automatically measured/sampled (after an image capture) for the color profile [Col. 2, lines 21-29, Col. 4, lines 24-54, Col. 5, lines 3-30]; moreover, adaptively generating a palette [Col. 6, lines 13-62 and 7, line 43 to Col. 8, line 49]; wherein, automation through an algorithm/steps corresponds to machine learning [Col. 2, lines 38-62 and Col. 3, line 46 to Col. 4, line 15], server based determinations [Col. 6, lines 27-36 and Col. 7, line 43 to Col. 8, line 18], and/or one or more determining steps of a process [Col. 14, lines 4-32 and Col. 18, lines 6-54]), such that the complementary palette automatically adapts to changes in the color profile (Chaturvedi; the complementary palette automatically adapts [Col. 7, lines 43-58, and Col. 14, lines 12-35] to changes in the color profile in relation with a capture event, after a user que, and/or response to lighting [Col. 2, lines 21-29, Col. 3, line 46 to Col. 4, line 15, and Col. 6, lines 1-62]; moreover, automatic changes in the color profile are based on lighting [Col. 6, lines 1-12] which effects the complementary palette [Col. 6, lines 53-62 and Col. 7, line 43 to Col. 8, line 18]; additionally, adaptive generation of a palette [Col. 6, lines 13-62 and 7, line 43 to Col. 8, line 49], and updated scene information [Col. 12, lines 17-33]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Makino as modified by Osborn and Chaturvedi, to incorporate wherein each of the user interface colors of the complementary palette has at least a difference in luminance relative to one or more colors in the color profile, and wherein the complementary palette is adaptively generated based on the colors automatically measured for the color profile, such that the complementary palette automatically adapts to changes in the color profile (as taught by Chaturvedi), in order to provide recommendations to an unsavvy user in a manner that reduces the burden associated with decor (Chaturvedi; [Col. 1, lines 6-25 and Col. 3, lines 46-67]).

Regarding claim 5, Osborn in view of Hiranandani and Chaturvedi further discloses the method of claim 1, further including ranking each user interface color of the complementary palette based on difference in hue between the user interface color and the color measured for the real-world environment corresponding to the designated render location (Chaturvedi; scoring and/or ordering (i.e. ranking, prioritizing) each user interface color of the complementary palette based on difference in hue between the user interface color and the color measured for the real-world environment [Col. 7, line 43 to Col. 8, line 49 and Col. 10, lines 8-33] corresponding to the implicit designated render location [Col. 12, line 67 to Col. 13, line 50]; wherein, the designated render location is implicit, given the display layout of color at allocated rendering locations within a UI and selectable area as illustrated within Figs. 2-4; such that, difference in hue in relation with captured data [Col. 5, lines 3-30, Col. 7, line 59 to Col. 8, line 49, and Col. 8, lines 19-49]; additionally, global histogram of color representatives [Col. 8, line 50 to Col. 9, line 7], scoring [Col. 9, lines 9-32], popular colors [Col. 9, lines 33-53]), wherein the selected render color is among a predefined number of highest ranked colors (Chaturvedi; the selected render color is among a predefined number [Col. 6, lines 53-62 and Col. 7, lines 43-58] of highest scored and/or ordered (i.e. ranked, prioritized) colors [Col. 7, line 43 to Col. 8, line 49 and Col. 10, lines 8-33]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Makino as modified by Osborn and Chaturvedi, to incorporate ranking each user interface color of the complementary palette based on difference in hue between the user interface color and the color measured for the real-world environment corresponding to the designated render location, wherein the selected render color is among a predefined number of highest ranked colors (as taught by Chaturvedi), in order to provide recommendations to an unsavvy user in a manner that reduces the burden associated with decor (Chaturvedi; [Col. 1, lines 6-25 and Col. 3, lines 46-67]).

Regarding claim 8, the rejection of claim 8 is addressed within the rejection of claim 1, due to the similarities claim 8 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 8; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
 (further refer to the rejection of claim 1)

Regarding claim 11, the rejection of claim 11 is addressed within the rejection of claim 2, due to the similarities claim 11 and claim 2 share, therefore refer to the rejection of claim 11 regarding the rejection of claim 2.



Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn in view of Hiranandani and Chaturvedi as applied to claim(s) 1 above, and further in view of Makino, US PGPUB No. 20200150432 A1, hereinafter Makino.

Regarding claim 3, Osborn in view of Hiranandani and Chaturvedi further discloses the method of claim 1, the augmented reality feature has a designated value (Osborn; the AR feature/effect having a designated value [¶ 0044, ¶ 0048-0049, and ¶ 0051-0053], as further illustrated within Fig. 4 and Fig. 6); and 
 the predefined difference in hue (Osborn; the predefined difference in hue [¶ 0048-0049 and ¶ 0052-0053]; moreover, color palette comprising a plurality of different (i.e. predefined difference in) colors [¶ 0022-0023 and ¶ 0025-0026]; moreover, predefined difference in hue relative to a color palette [¶ 0048-0049 and ¶ 0052-0053]).
Osborn as modified by Hiranandani and Chaturvedi fails to disclose designated transparency value, the method further including adapting the designated transparency value so that the feature, as visually presented with the render color and such adapted transparency value, has an apparent blended color having at least the difference in hue of such apparent blended color relative to the color measured for the real-world environment.
However, Makino teaches wherein the augmented reality feature has a designated transparency value (Makino; the AR feature has a designated transparency value [¶ 0036 and ¶ 0052]), the method further including adapting the designated transparency value so that the feature, as visually presented with the render color and such adapted transparency value, has an apparent blended color having at least the difference in hue of such apparent blended color relative to the color measured for the real-world environment (Makino; the method further includes adapting/modifying the designated transparency value so that the feature has a similar (i.e. an apparent blended) color having at least the difference in gradation/variety of a color (i.e. hue of the color, shading) of similar (i.e. such apparent blended) color [¶ 0051-0053 and ¶ 0055] relative to the color measured for the real-world environment [¶ 0039-0040]).
Osborn in view of Hiranandani and Chaturvedi and Makino are considered to be analogous art because they pertain to generating and/or managing data in relation with 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Osborn as modified by Hiranandani and Chaturvedi, to incorporate the augmented reality feature has a designated transparency value, the method further including adapting the designated transparency value so that the feature, as visually presented with the render color and such adapted transparency value, has an apparent blended color having at least the difference in hue of such apparent blended color relative to the color measured for the real-world environment (as taught by Makino), in order to provide information while maintaining foreground visibility in a manner that is less obtrusive (Makino; [¶ 0006-0007 and ¶ 0009]).



Claim(s) 4, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn in view of Hiranandani and Chaturvedi as applied to claim(s) 1 and 8 above, and further in view of Nair et al., US Patent No. 6963425 B1, hereinafter Nair.

Regarding claim 4, Osborn in view of Hiranandani and Chaturvedi further discloses the method of claim 1, wherein the predefined difference in hue is a difference in hue (Osborn; the predefined difference in hue is a difference in hue [¶ 0048-0049 and ¶ 0052-0053]; moreover, color palette comprising a plurality of different (i.e. predefined difference in) colors [¶ 0022-0023 and ¶ 0025-0026]).
Osborn as modified by Hiranandani and Chaturvedi fails to disclose a difference in hue angle between 160 and 180 degrees.
However, Nair teaches a difference in hue angle between 160 and 180 degrees (Nair; a difference in hue angle between 160 and 180 degrees [Col. 3, line 39 to Col. 4, line 32 and Col. 13, line 60 to Col. 14, line 18], as illustrated within Fig. 7 and Fig. 8A).
Since all the claimed elements would continue to operate in the same manner, specifically the augmented display device would still match color schemes and the image analysis would still provide color information based on a scheme. Therefore, the results would be predictable to one of ordinary skill in the art.
As such, it would have been obvious to one of ordinary skill in the art to modify the augmented display device of Osborn as modified by Hiranandani and Chaturvedi with the color information in relation with a scheme of Nair as being no more "than the predictable use of prior-art elements according to their established functions." 

Regarding claim 9, Osborn in view of Hiranandani and Chaturvedi further discloses the method of claim 8, wherein the predefined difference in hue is a difference in hue (Osborn; the predefined difference in hue is a difference in hue [¶ 0048-0049 and ¶ 0052-0053]; moreover, color palette comprising a plurality of different (i.e. predefined difference in) colors [¶ 0022-0023 and ¶ 0025-0026]).

However, Nair teaches a difference in hue angle between 160 and 180 degrees (Nair; a difference in hue angle between 160 and 180 degrees [Col. 3, line 39 to Col. 4, line 32 and Col. 13, line 60 to Col. 14, line 18], as illustrated within Fig. 7 and Fig. 8A).
Since all the claimed elements would continue to operate in the same manner, specifically the augmented display device would still match color schemes and the image analysis would still provide color information based on a scheme. Therefore, the results would be predictable to one of ordinary skill in the art.
As such, it would have been obvious to one of ordinary skill in the art to modify the augmented display device of Osborn as modified by Hiranandani and Chaturvedi with the color information in relation with a scheme of Nair as being no more "than the predictable use of prior-art elements according to their established functions." 

Regarding claim 10, Osborn in view of Hiranandani and Chaturvedi further discloses the method of claim 8, wherein the predefined difference in hue is a difference in hue (Osborn; the predefined difference in hue is a difference in hue [¶ 0048-0049 and ¶ 0052-0053]; moreover, color palette comprising a plurality of different (i.e. predefined difference in) colors [¶ 0022-0023 and ¶ 0025-0026]).
Osborn as modified by Hiranandani and Chaturvedi fails to disclose a difference in hue angle between 160 and 180 degrees.
Nair; a difference in hue angle between 90 and 270 degrees [Col. 3, line 39 to Col. 4, line 32 and Col. 13, line 60 to Col. 14, line 18], as illustrated within Fig. 7 and Fig. 8A).
Since all the claimed elements would continue to operate in the same manner, specifically the augmented display device would still match color schemes and the image analysis would still provide color information based on a scheme. Therefore, the results would be predictable to one of ordinary skill in the art.
As such, it would have been obvious to one of ordinary skill in the art to modify the augmented display device of Osborn as modified by Hiranandani with the color information in relation with a scheme of Nair as being no more "than the predictable use of prior-art elements according to their established functions." 



Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn as modified by Hiranandani and Chaturvedi as applied to claim(s) 1 and 8 above, and further in view of Tajbakhsh et al., US PGPUB No. 20200074601 A1, hereinafter Tajbakhsh.

Regarding claim 6, Osborn in view of Hiranandani and Chaturvedi further discloses the method of claim 1, wherein measuring the color profile includes determining color information (Osborn; measuring (using a sensor) the color parameter(s)/profile includes determining color information [¶ 0016 and ¶ 0020-0023] via the camera [¶ 0013 and ¶ 0019]).
Osborn as modified by Hiranandani and Chaturvedi fails to disclose determining a white balance profile, the method further including adjusting the palette based on the white balance profile.
However, Tajbakhsh the color profile includes determining a white balance profile (Tajbakhsh; a color profile/space includes determining a white balance profile/space [¶ 0046-0047 and ¶ 0049]; moreover, color space [¶ 0014-0015]), the method further including adjusting the complementary palette based on the white balance profile (Tajbakhsh; a method further including adjusting the palette based on the white balance profile [¶ 0046-0047 and ¶ 0054]; additionally, a hue is transition towards white [¶ 0075-0076]).
Osborn in view of Hiranandani and Chaturvedi and Tajbakhsh are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Osborn as modified by Hiranandani and Chaturvedi, to incorporate the color profile includes determining a white balance profile, the method further including adjusting the complementary palette based on the white balance profile (as taught by Tajbakhsh), in order to provide a preserved display color of image data for a user (Tajbakhsh; [¶ 0003]).

Regarding claim 12, the rejection of claim 12 is addressed within the rejection of claim 6, due to the similarities claim 12 and claim 6 share, therefore refer to the rejection of claim 6 regarding the rejection of claim 12.



Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn as modified by Hiranandani and Chaturvedi as applied to claim(s) 1 and 8 above, and further in view of Chaudhari et al., US PGPUB No. 20180182161 A1, hereinafter Chaudhari.

Regarding claim 7, Osborn in view of Hiranandani and Chaturvedi further discloses the method of claim 1, further including adjusting the complementary palette (Chaturvedi; adjusting the complementary palette [Col. 6, lines 53-62, Col. 7, lines 43-58, and Col. 14, lines 12-35]; wherein, adjustments are in part based on the colors measured/sampled data (after an image capture) [Col. 2, lines 21-29, Col. 4, lines 24-54, Col. 5, lines 3-30]; moreover, adaptive color palette generation [Col. 6, lines 13-62 and 7, line 43 to Col. 8, line 49]).
Osborn as modified by Hiranandani and Chaturvedi fails to disclose assessing a colorblindness condition.
Chaudhari further teaches assessing a colorblindness condition (Chaudhari; assessing a colorblindness condition [¶ 0042-0043 and ¶ 0056]; moreover, visual condition [¶ 0059-0060], as illustrated within Fig. 5A-B), and adjusting the Chaudhari; adjusting the complementary palette based on the colorblindness condition [¶ 0056-0057 and ¶ 0059-0060]).
Osborn in view of Hiranandani and Chaturvedi and Chaudhari are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Osborn as modified by Hiranandani and Chaturvedi, to incorporate assessing a colorblindness condition, and adjusting the complementary palette based on the colorblindness condition (as taught by Chaudhari), in order to provide an improved display setting of image data for a user (Chaudhari; [Abstract and ¶ 0002]).

Regarding claim 13, the rejection of claim 13 is addressed within the rejection of claim 7, due to the similarities claim 13 and claim 7 share, therefore refer to the rejection of claim 13 regarding the rejection of claim 7.




Conclusion

Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616